                                            1   ROGER L. GRANDGENETT II, Bar No. 6323
                                                AMY L. THOMPSON, Bar No. 11907
                                            2   LITTLER MENDELSON P.C.
                                                3960 Howard Hughes Parkway
                                            3   Suite 300
                                                Las Vegas, Nevada, 89169
                                            4   Telephone: 702.862.8800
                                                Fax No.:      702.862.8811
                                            5   Email: rgrandgenett@littler.com
                                                       athompson@littler.com
                                            6
                                                Attorneys for Defendants
                                            7

                                            8                                UNITED STATES DISTRICT COURT

                                            9                                       DISTRICT OF NEVADA

                                       10
                                                LEIDA PANGINDIAN, an individual,                    Case No. 2:21-cv-00687-GMN-EJY
                                       11
                                                               Plaintiff,
                                       12                                                           STIPULATION TO DISMISS
                                                v.                                                  DEFENDANT JOLLIBEE FOODS
                                       13                                                           CORPORATION, USA, INC.,
                                                JOLLIBEE FOODS CORPORATION, USA,                    SUBSTITUTE HONEYBEE FOODS
                                       14       INC. a Nevada Domestic Company; ROBERT              CORPORATION, AND TO EXTEND
                                                DENOLO, an individual; and DOES and ROE             TIME FOR DEFENDANTS TO
                                       15       entities I-X, inclusive,                            RESPOND TO THE COMPLAINT
                                       16                      Defendants.                          [FIRST REQUEST]
                                       17

                                       18              Plaintiff LEIDA PANGINDIAN (“Plaintiff”) and Defendants JOLLIBEE FOODS
                                       19       CORPORATION (USA) 1(“Jollibee”) and ROBERT DENOLO (“Denolo”), by and through their
                                       20       attorneys of record, hereby stipulate as follows:
                                       21              Jollibee did not employ Plaintiff, is not a proper party to this action, and the parties
                                       22       accordingly agree that Jollibee should be dismissed from this action with prejudice. Honeybee
                                       23       Foods Corporation (“Honeybee”) employed Plaintiff and is the proper party to this action.2
                                       24       Accordingly, the parties respectfully request an order dismissing Defendant Jollibee and
                                       25       substituting Honeybee as defendant in its place. The parties agree that the caption of this matter
                                       26
                                                1      Jollibee’s correct name is Jollibee Foods Corporation (USA).
                                       27
                                                2      Littler Mendelson also represents Honeybee Foods Corporation and will accept service of
                                       28       the summons and complaint in this matter on behalf of Honeybee.
L I T T L ER ME N DE LS ON P .C .
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 .5 9 3 7
              702.862.8800
                                            1   will be revised in accordance with this stipulation. The parties further agree that, because the action

                                            2   is ongoing between Plaintiff, Denolo, and Honeybee, no determination of responsibility for fees

                                            3   and costs is necessary at this time.

                                            4            In light of the above-stipulation, the parties respectfully request that Defendants be granted

                                            5   a one-week extension to respond to the Complaint so that dismissal of Jollibee and substitution of

                                            6   Honeybee as defendant can be effectuated prior to the requirement to file a responsive pleading. If

                                            7   the requested extension is granted, Defendants will file their response on or before May 10, 2021.

                                            8   This is the first request for an extension made by the parties and the parties make this request in

                                            9   good faith and not for the purpose of delay.

                                       10       Dated: April 29, 2021                               Dated: April 29, 2021

                                       11

                                       12        /s/ Trevor J. Hatfield                                /s/ Amy L. Thompson
                                                 TREVOR J. HATFIELD                                    ROGER L. GRANDGENETT II
                                       13        HATFIELD & ASSOCIATES, LTD                            AMY L. THOMPSON
                                                                                                       LITTLER MENDELSON, P.C.
                                       14
                                                 Attorney for Plaintiff                                Attorneys for Defendants
                                       15

                                       16
                                                                                               ORDER
                                       17

                                       18                                                                IT IS SO ORDERED.

                                       19                                                                Dated: _____________________,
                                                                                                                   April 29            2021
                                       20

                                       21
                                                                                                         ____________________________________
                                       22
                                                                                                         UNITED STATES DISTRICT JUDGE
                                       23

                                       24       4850-7967-3575.1 / 111725-1001


                                       25

                                       26

                                       27

                                       28
L I T T L ER ME N DE LS ON P .C .

                                                                                                   2
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 .5 9 3 7
              702.862.8800
